                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


STEVEN MARSH                                       :          CIVIL ACTION NO. 3:19-1337
                                                                   SECTION P

VERSUS                                             :          JUDGE TERRY A. DOUGHTY


WARDEN GOODWIN                                     :          MAG. JUDGE KAREN L. HAYES


                                             RULING


       Before the Court is a Petition for Writ of Habeas Corpus [Doc. No. 1] filed on

approximately October 7, 2019, by Petitioner Steven Marsh, who is proceeding pro se and in forma

pauperis in this matter. Petitioner is a prisoner in the custody of Louisiana’s Department of

Corrections. Petitioner attacks his conviction for indecent behavior with a juvenile under the age

of eighteen, as well as the fifteen-year prison sentence imposed by the Fifth Judicial District Court,

Richland Parish, Louisiana.

       On November 13, 2019, Magistrate Judge Karen L. Hayes issued a Report and

Recommendation in which she carefully reviewed the applicable law including 28 U.S.C. §

2244(d), as well as the jurisprudence on statutory tolling, equitable tolling, and the fundamental

miscarriage of justice exception to 28 U.S.C. § 2244(d). The Magistrate Judge then recommended

that Petitioner’s Petition for Writ of Habeas Corpus be denied and dismissed with prejudice as

time-bared under 28 U.S.C. § 2244(d).

       On November 21, 2019, the Clerk of Court filed into the record Petitioner’s Motion to

Amend Petition for Writ of Habeas Corpus [Doc. No. 8]. On November 25, 2019, the Clerk of
Court filed into the record Petitioner’s Objection to the Report and Recommendation [Doc. No.

9].

       With regard to Petitioner’s Motion to Amend [Doc. No. 8], as a general matter, courts

should grant leave to amend pleadings “freely ... when justice so requires.” FED. R. CIV. P. 15(a).

Normally, “leave to amend is to be granted liberally unless the movant has acted in bad faith or

with a dilatory motive, granting the motion would cause prejudice, or amendment would be futile.”

Jebaco Inc. v. Harrah's Operating Co. Inc., 587 F.3d 314, 322 (5th Cir.2009).

       Here, the amendment would be futile. The proposed amended pleading does not cure the

deficiency that the Petition is time-barred under 28 U.S.C. §2244(d). Therefore, the Court will

DENY the motion to amend.

       In his Objection, Petitioner primarily reargues the merits of his case.     The Court has

carefully reviewed the Objection filed by Petitioner but finds that the Report and Recommendation

is correct. Therefore, for the reasons stated in the Report and Recommendation of the Magistrate

Judge, and after an independent review of the record, determining that the findings are correct

under the applicable law, and considering the objections to the Report and Recommendation in the

record, the Court will order that the Petition for Writ of Habeas Corpus be DENIED and

DISMISSED WITH PREJUDICE as time-barred under 28 U.S.C. §2244(d).

       Monroe, Louisiana, this 26th day of November, 2019.




                                                       __________________________________
                                                                     TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE



                                                2
